  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TIMOTHY TOWNSEND,                   )
                                    )
     Plaintiff,                     )
                                    )         CIVIL ACTION NO.
     v.                             )           2:17cv218-MHT
                                    )                (WO)
WIN-HOLT EQUIPMENT                  )
CORPORATION,                        )
                                    )
     Defendant.                     )


WAL-MART ASSOCIATES, INC., )
                           )
     Intervenor Plaintiff, )
                           )                  CIVIL ACTION NO.
     v.                    )                    2:17cv218-MHT
                           )                         (WO)
WIN-HOLT EQUIPMENT         )
CORPORATION,               )
                           )
     Intervenor Defendant. )

                               ORDER

    This       case   is   before       the   court    on    the   joint

stipulation of dismissal with prejudice (doc. no. 59)

signed    by    plaintiff    Timothy      Townsend     and    defendant

Win-Holt Equipment Corporation.               Federal Rule of Civil

Procedure       41(a)(1)(A)(ii)          allows       for     voluntary
dismissal of a case upon the filing of “a stipulation

of dismissal signed by all parties who have appeared.”

(Emphasis added.)    The court’s docket shows a pending

complaint in intervention (doc. no. 37) by intervenor

plaintiff Wal-Mart Associates, Inc.             However, Wal-Mart

Associates has not signed the stipulation of dismissal.

The bottom-line question is whether this case should be

closed   in   its   entirety        and   all   parties’   claims

dismissed with prejudice.

                               ***

    Accordingly, it is ORDERED that:

    (1) By October 18, 2018, the plaintiff shall file

either a stipulation of dismissal that complies with

Rule 41(a)(1)(A)(ii), or other appropriate motion for

voluntary dismissal under Rule 41.

    (2) By October 18, 2018, Wal-Mart Associates, Inc.,

shall notify the court in writing as to whether it

seeks to proceed with its intervenor complaint, and if

if does not seek to proceed, file an appropriate motion


                                2
or stipulation to dismiss its complaint in compliance

with Rule 41.        (The parties may, if they wish, dismiss

both    the    plaintiff’s    and   the   intervenor       plaintiff’s

claims    in   the   same    document,    so   long   as    the   joint

filing is clear and complies with Rule 41.)

       DONE, this the 11th day of October, 2018.


                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                    3
